Citation Nr: 0900791	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, as secondary to the service-connected lumbar spine 
disability.  

2.  Entitlement to service connection for a thoracic spine 
disorder, as secondary to the service-connected lumbar spine 
and right shoulder disabilities.

3.  Entitlement to service connection for a disability 
manifested by right arm and hand pain and numbness, as 
secondary to the service-connected right shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1997 to June 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in February 2008 (i.e. 
a video hearing).  The hearing transcript has been associated 
with the claims file.

The issue of service connection for a disability manifested 
by right arm pain and numbness is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board notes that the veteran, in her February 2008 
hearing testimony, appears to raise claims for increased 
ratings for a lumbar spine disability and a right shoulder 
disability.  These matters are REFERRED to the RO for the 
appropriate action.  Additionally, the Board notes that, 
during the hearing, the veteran testified that she was 
receiving 38 C.F.R. § 4.30 benefits.  The record does not 
currently include a rating decision which awards such 
benefits, however.  In case such an award has not yet been 
granted, the Board finds that the matter should be REFERRED 
to the RO for the appropriate action.  




FINDING OF FACT

The medical evidence does not indicate that the veteran has a 
service-connectable cervical or thoracic spine disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a thoracic spine 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In May 2006, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing a personal 
hearing.  Although there is no VA examination with a nexus 
opinion on file, none is required for either claim.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issues decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  Consequently, the Board finds that 
the duty to notify and assist has been met.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service connection also may be granted for disability shown 
to be proximately due to, or the result of, a service-
connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the Court to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
Under the revised section 3.310(b) (the existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

The veteran contends that she has cervical and thoracic spine 
disorders, primarily characterized by chronic pain, secondary 
to her service-connected lumbar spine and right shoulder 
disabilities.  See, e.g., February 2008 hearing transcript.  

VA and private treatment records report complaints of neck 
and back pain, tenderness, and tightness with associated 
assessments of pain in the cervical and thoracic regions.  
Private chiropractic records also report findings of cervical 
subluxations and thoracic subluxations.  See generally June 
2006 Neben statement.  The findings of subluxation (which is 
defined as partial or incomplete dislocation) are not 
confirmed by X-ray images, however, and are not corroborated 
by the other treatment records associated with the claims 
file.  Rather, the VA has solely diagnosed the veteran with 
pain in the cervical spine and thoracic spine regions, 
possibly secondary to the service-connected right shoulder 
disability, and a private physician has assessed it as 
"somatic dysfunction" of the cervical and thoracic regions.  
See August 2006 VA treatment record; August 2007 Covenant 
Family Practice record.  Additionally, X-ray reports dating 
in June 2003, May 2006, and November 2007 and a November 2007 
magnetic resonance imaging (MRI) report reflect no thoracic 
or cervical abnormality, with the exception of a finding of a 
slight reversal of the cervical spine, which the interpreting 
radiologist believed might result form positioning or 
muscular spasm.  See June 2003 VA examination record; May 
2006 VA X-ray report; November 2007 VA MRI report.  

Service connection generally will not be granted for pain, 
tenderness, or tightness alone; there must be a diagnosed or 
identifiable underlying malady or condition.  Sanchez-Benitez 
v. West, 13 Vet. App. 283, 285 (1999).  Although there is an 
exception to that general rule, the exception is not 
applicable in this case.  See 38 C.F.R. § 3.317.  In this 
case, the evidence does not establish that the veteran has an 
underlying cervical or thoracic spine condition.  

The Board notes that the records include diagnoses of 
subluxation of the cervical and thoracic spines.  As 
discussed above, this diagnosis is not confirmed by X-ray or 
MRI images, however, nor is it corroborated by alternate 
treatment records, and a review of the record indicates that 
the veteran, while having pain in the cervical and thoracic 
regions, does not have a "disability" in either of those 
spinal areas.  In sum, the evidence on the whole indicates 
that the veteran does not have a service-connectable cervical 
or thoracic spine disorder; consequently, service connection 
must be denied.  

Additionally, the Board notes that the evidence indicates 
that the pain in the cervical and thoracic spine is referred 
from the already service-connected right shoulder and lumbar 
spine disabilities, and as such, has already been considered 
in the evaluations assigned for these disabilities.  

In sum, the Board finds that the evidence does not 
objectively indicate the existence of a unique cervical or 
thoracic spine disorder; thus, service connection must be 
denied for both claims.


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a thoracic spine disorder is denied.  


REMAND

Post-service treatment records report the veteran's 
complaints of right arm pain and numbness, which the veteran 
has contended results from the service-connected right 
shoulder disability.  In May 2007, an electrodiagnostic study 
was conducted to determine the source of the veteran's 
complaints of intermittent tingling and numbness in the 
fingers of the right arm.  See May 2007 Covenant Family 
Practice record.  The study was normal, with no evidence of 
right axonal motor cervical radiculopathy or plexopathy and 
no evidence of a right upper extremity neuropathy.  The 
veteran was assessed with myofascial pain of the right 
trapezius and right lateral epicondylosis.  Based on the 
diagnosis of right lateral epicondylosis, the veteran's 
consistent history of right hand and fingers pain and 
numbness, and the nature of the service-connected right 
shoulder disability, the Board finds that a VA examination 
should be conducted and an opinion obtained to determine if 
the right lateral epicondylosis is related to the service-
connected right shoulder disability.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should schedule the veteran for 
a VA examination to determine the nature 
and etiology of the veteran's right arm 
and hand condition.  An examiner is 
requested to report all diagnosable right 
arm/hand disorders and, for any diagnosed 
disorder, to state whether it is at least 
as likely as not that the disorder was 
caused or aggravated (permanently 
worsened) by the service-connected right 
shoulder disability.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


